DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 14-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hewins (US 3523834 A) as submitted on Applicant's Information Disclosure Statement on 15 October 2021.
In regards to claim(s) 1, Hewins discloses a method of smoothing and polishing a surface (col. 1, lines 12-22) of a metal part (iron, for instance, col. 5, lines 26-28) via ion transport by free solid bodies (electrically conductive abrasive media; col. 1, lines 12-22; col. 3, lines 40-44), connecting the part to a positive pole (Fig. 1) while connecting the receptacle (10; Fig. 1) to a negative pole.  Ions are transported due to electrolytic connections through the conductive media.
In regards to claim(s) 2, Hewins discloses connecting the part to a positive pole (Fig. 1) while connecting the receptacle (10; Fig. 1) to a negative pole.
In regards to claim(s) 4, Hewins discloses a separate negative electrode may be placed within the conductive abrasive media (col. 2, line 69 to col. 3, line 1).
In regards to claim(s) 5, Hewins discloses the power supply is connected to the receptacle 10 (col. 2, lines 36-38).
In regards to claim(s) 6, Hewins discloses attaching the workpiece to a securing element (fixture 20; Fig. 1) that moves relative to the plurality of particles as the particles are moved with the receptacle by the vibration means (40; Fig. 1; col. 5, lines 6-10).
In regards to claim(s) 7, Hewins discloses the securing element is electrically conductive (col. 2, lines 46-48; Fig. 1).
In regards to claim(s) 14-15, Hewins discloses the abrasive media is reconstituted abrasive media of silicon carbide re-fused with carbon such as “Glo-Bar” that is crushed to a desired random particle size (col. 3, lines 40-48).  The crushing to a random size would result in a range of particle sizes and shapes, thus meeting the instantly claimed different sizes and shapes.
In regards to claim(s) 19, Hewins discloses the second pole is negative (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewins in view of Wang (US 20030216045 A1).
In regards to claim(s) 8-9, Hewins does not explicitly disclose that the securing element moves the metal part in an orbital motion and in a plane perpendicular.
Wang pertains to electrochemical mechanical polishing (abstract) and is therefore in the same field of endeavor as Hewins.  Wang discloses moving the polishing medium (205; [45]) in a combination of orbital and linear motions ([45]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Hewins with Wang’s combination of motions because Wang teaches such allows an effective polishing of the substrate (Wang, [45]).
In regards to claim(s) 20, Hewins does not explicitly disclose that the holder (20; Fig. 1) has a holding mechanism in the form of a ring.
Wang discloses that an electrode can be connected via a ring ([44]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Hewins with Wang’s ring because such would provide predictable results in that both Hewins’ and Wang’s connections are electrical connections.  See MPEP 2141 III (A).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewins in view of Joslin (US 4522692 A).
In regards to claim(s) 16, Hewins does not explicitly disclose the specific particle size claimed.
Joslin pertains to electrochemical machining (abstract) and is therefore in the same field of endeavor as Hewins.  Joslin discloses using abrasives of silicon carbide with a diameter of 0.2 to 0.6 mm (col. 5, lines 28-42).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Hewins with Joslin’s particle size because both Hewins and Joslin pertain to silicon carbide abrasives and such would provide predictable results.  See MPEP 2141 III (A).  Joslin discloses 0.2-0.6 mm which overlaps the instantly claimed range of 0.3-0.8 mm and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,683,583. Although the claims at issue are not identical, they are not patentably distinct from each other because the specifics of the particle retaining liquid, the particle material and the particle size and the electrolyte solution water content are not patentably distinct in that these are conventional features in a electrochemical polishing system.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,683,583 in view of Wang. US’ 583 does not explicitly disclose that the holder has a holding mechanism in the form of a ring.  Wang discloses that an electrode can be connected via a ring ([44]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of US’583 with Wang’s ring because such would provide predictable results in that both US’583 and Wang’s connections are electrical connections.  See MPEP 2141 III (A).
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,975,491. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’491 contain more specifics about the instantly claimed invention.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,975,491 in view of Wang. US’ 491 does not explicitly disclose that the holder has a holding mechanism in the form of a ring.  Wang discloses that an electrode can be connected via a ring ([44]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of US’491 with Wang’s ring because such would provide predictable results in that both US’491 and Wang’s connections are electrical connections.  See MPEP 2141 III (A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794